Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the Applicant’s reply received 10/21/2020.  Claims 1, and 5-15 are pending.  Claims 11-15 are withdrawn.  Claims 1, and 5-10 are considered on the merits.
Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 102 rejections are withdrawn:
Claim(s) 1, 5, and 8-10 as being anticipated by Kakkar et al. (EP0307847, published 3/22/1989, in IDS 6/18/18).
The following 35 U.S.C § 103 (a) rejections are withdrawn:
Claim 1, 5, 6, 8-10 as being unpatentable over Kakkar et al. (EP0307847, published 3/22/1989) in light of support by Mayo Clinic.  
The following Double Patenting rejections are withdrawn:
Claims 1, 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13 of copending Application No. 16/062052 is withdrawn since ‘052 is to treating diabetic retinopathy and not atherosclerosis or diabetic angiocardiopathy.
Claims 1, 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 16 of copending Application No. 
The Applicant’s amendments limiting the diseases treated to antherosclerosis and diabetic angiocardiopathy necessitated the above withdrawals.  All arguments drawn to these rejections are not considered moot.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Kakkar et al. (EP0307847, published 3/22/1989) in view of Henkin et al. (US 2002/0159992) and Science Daily.  This rejection has been modified to address the claim amendments.
Kakkar et al. teach administering plasminogen to treat angiogenic diseases including blood clots in human patients (col 1, lines 1-5 and 40-55).  Other diseases that damage the blood vessel walls including DVT (deep vein thrombosis), myocardial infarction, and peripheral ischemia (col 2, lines 45-55).  Kakkar et al. teach that heparin, an anti-thrombotic drug, can be administered with the plasminogen (col 3, lines 1-10).  
Concerning claim 8, SEQ ID No. 2 is a match for PLMN_HUMAN in the UNIProt database which is human plasminogen (see USPTO UNIProt Search and UNIProt 
Kakkar et al. teach administering a composition comprising human plasminogen to dissolve blood clots to treat various angiopathic conditions including DVT (deep vein thrombosis), myocardial infarction, and peripheral ischemia (col 2, lines 45-55).  However they do not expressly teach treating the diseases including atherosclerosis or diabetic angiocardiopathy as limited in claims 1 and 5 respectively.
This would be obvious in view of Henkin et al. who teach using various active fractions of plasminogen (e.g. kringle domains) to treat atherosclerosis and diabetic retinopathy (Henkin, [0046]).  Henkin et al. teach that their method is to treat angiogenic diseases (Henkin, [0047]) which they include diabetes (Henkin, [0004]).  Therefore since Henkin et al. specifically lists atherosclerosis as a disease treated and that their method is intended to treat other angiogenic diseases including diabetes, then it would be obvious for one of ordinary skill to use plasminogen to treat diabetic atherosclerosis to remove the plaque which are damaging the blood vessels walls (e.g. small, medium and large) and causing the characteristic “hardening of the arteries”.  This is further supported by Science Daily who teach that Diabetes drives atherosclerosis, which provides more incentive for one of ordinary skill to expand the combined the method of 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response To Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.  The Applicant argues that one of ordinary skill in the art would not be motived to use the teachings of the Henkin et al. to expand the use of plasminogen to treat atherosclerosis or diabetic angiocardiopathy.   The Applicant cited art by Arenillas et al. and Gonzalez et al. that appear to teach that it is plasminogen appears to worsen atherosclerosis and even diabetic atherosclerosis.  However the Examiner was not able to follow this argument sufficiently to remove this rejection.  In particular, both Arenillas et al. and Gonzalez et al. were not drawn to administering plasminogen to treat atherosclerosis or diabetic angiocardiopathy.  Indeed it appears that both references were drawn to analysis of patients which were diagnosed with symptomatic intracranial stenosis (Arenillas, Abstract; and Gonzalez, pg. 24, col 2, Population and Study design). It is unclear how this condition forms a nexus with the treatment method of the current claims, in particular since neither condition was treated with plasminogen.  Furthermore Arenillas et al. does not appear consider plasminogen levels in these subjects, only the unrelated levels of endostatin.  While Gonzalez et al. does determine the amount of angiostatin (several kringle domains of plasminogen), they do not teach administration 
	Therefore the rejection remains.  However it may be useful to expand on this argument further in an interview with the Examiner who can be reached at the phone number found at the end of this office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 1 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13, 14, 17-19, 21, 22, 28, 29, 37, 38, 40, 42-44, 59-61 of copending Application No. 16/469599. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to administering a plasminogen composition to treat diabetic atherosclerosis in a subject (‘599, see claims 1 and 3).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 12, 16-17, 27-29, 32, 33, 49-52, 54, and 55 of copending Application No. 16/469611. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to administering a plasminogen composition to treat an antherosclerosis in a subject with diabetes (‘611, see claims 1 and 3).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The Applicant’s argument that these rejections should be withdrawn since they have later U.S. Effective Filing Dates has been noted.  However there are other rejections pending.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699